PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







In re Application of:
YOSHINO, KAZUKI, et al.
Application No. 16/924,411
Filed:  July 09, 2020
Attorney Docket No.   36856.4951/fk 
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:



This is a decision on the Request for Refund filed March 16, 2022.  

The request is DISMISSED.
Applicant files the above request for refund of $140.00 for the filing of a e-petition to withdraw from issue filed March 07, 2022, stating “the Examiner failed to consider the supplemental IDS filed February 15, 2022”.
In view of the above and a review of the Office finance records for the above-identified application, the request for refund ($140.00) cannot be granted.  Applicant filed an e-petition to withdraw application from Issue, which was filed and granted on March 07, 2022.  The e- petition fee was necessary for the filing of the petition to withdraw from issue filed on March 07, 2022. 
Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.
  
/Michelle R. Eason/ 
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions